DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 04 June 2020.
2.  Claims 1-7 are pending in the application.
3.  Claims 1, 6 and 7 have been rejected.
4.  Claims 2-5 have been objected to.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 04 June 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al US 2014/0379828 A1 (hereinafter Zou) in view of Ramanathan et al U.S. Patent No. 10,554,654 B1 (hereinafter Ramanathan).
As to claim 1, Zou discloses a service system comprising: 
a server that provides a service to a contracted tenant (i.e. server that provides services) [0029]; and 
a device that receives the service provided by the server (i.e. first terminal) [0028], 
wherein the server can communicate with the device through a network (i.e. server communicates to devices over the network) [0075], 
wherein a terminal device that is operated by a contract administrator sends identification information of the contract administrator and information related to a contract of the service, to the server (i.e. administrator inputs identifying information) [0028], and 
wherein the server includes 

an information registration unit that registers the identification information of the contract administrator (i.e. by adding the identifier) [0025].
Zou does not teach a cloud service.  Zou does not teach contract identification information generated based on the contract, and an operation privilege related to the contract based on the role associated with the identification information of the contract administrator specified in the user information storage unit, in association with each other, in a contract operation privilege information storage.  Zou does not teach a user information storage unit that stores identification information of a user for each of a plurality of users including the contract administrator, and specifies a role as the contract administrator associated with the identification information of the contract administrator.
Ramanathan teaches a cloud service (i.e. cloud server) [column 4, lines 50-64].  Ramanathan teaches contract identification information generated based on the contract (i.e. unique contract ID) [column 7, lines 48-59], and an operation privilege related to the contract based on the role associated with the identification information of the contract administrator specified in the user information storage unit, in association with each other, in a contract operation privilege information storage (i.e. permissions for the user) [column 8, lines 21-44].  Ramanathan teaches a user information storage unit that stores identification information of a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Zou so that there would have been a cloud service. Contract identification information would have been generated based on the contract.  An operation privilege would have been related to the contract based on the role associated with the identification information of the contract administrator specified in the user information storage unit, in association with each other, in a contract operation privilege information storage.  There would have been a user information storage unit that stored identification information of a user for each of a plurality of users including the contract administrator, and specified a role as the contract administrator associated with the identification information of the contract administrator.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Zou by the teaching of Ramanathan because it helps keep a user from being vulnerable to the performance of unwanted and unauthorized transaction from their accounts [column 1, lines 25-38].
As to claim 7, Zou discloses an information registration method performed by a service system including a server that provides a service to a contracted tenant as a cloud service, and a device that receives the service provided by the server, wherein the server can communicate with the device through a network, the information registration method comprising: 

receiving, by the server, the identification information of the contract administrator and the information related to the contract of the service (i.e. identifying information) [0028], and 
registering the identification information of the contract administrator, contract identification information generated based on the contract (i.e. by adding the identifier) [0025].
Zou does not teach an operation privilege related to the contract based on a role associated with the identification information of the contract administrator specified in a user information storage unit, in association with each other, in a contract operation privilege information storage.  
Ramanathan teaches an operation privilege related to the contract based on a role associated with the identification information of the contract administrator specified in a user information storage unit, in association with each other, in a contract operation privilege information storage (i.e. permissions for the user) [column 8, lines 21-44].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Zou so that there would have been an operation privilege related to the contract based on a role associated with the identification information of the contract administrator 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Zou by the teaching of Ramanathan because it helps keep a user from being vulnerable to the performance of unwanted and unauthorized transaction from their accounts [column 1, lines 25-38].
7.  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al US 2014/0379828 A1 (hereinafter Zou) and Ramanathan et al U.S. Patent No. 10,554,654 B1 (hereinafter Ramanathan) as applied to claim 1 above, and further in view of Wilczek U.S. Patent No. 10,891,588 B1.
As to claim 6, the Zou-Ramanathan combination does not teach the service system as claimed in claim 1, wherein the operation privilege is a privilege of a contract operation related to the contract, an update operation of the contract, and a deleting operation of the contract.  
Wilczek teaches that the operation privilege is a privilege of a contract operation related to the contract, an update operation of the contract, and a deleting operation of the contract (i.e. permissions to add, delete or modify the contract data) [column 3, lines 56-67].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Zou-Ramanathan combination so that the operation privilege would have been a privilege of a contract operation related to the contract, an update operation of the contract, and a deleting operation of the contract.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified .
Allowable Subject Matter
8.  Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the prior art does not disclose, teach or suggest a use privilege management target information storage unit that associates the identification information of the contract administrator with identification information of a general user and the device that can be assigned to the service by the contract administrator.  
Any claims not directly addressed are objected to on the virtue of their dependency.
Relevant Prior Art
9.  The examiner has considered the following references relevant:
A.  Mrkos et al US 2016/0352760 A1 directed to a method of tracking users over network hosts based on behavior that includes analyzing data representing behavior of active network hosts 
B.  Mogaki US 2013/0007891 A1 directed to security of the entire service is guaranteed by logically separating data from each tenant, and performing control to prevent access to data of another tenant [abstract].
C.  Sisley et al US 2019/0306171 A1 directed to externally-delegated access control and authorization of applications and resources [abstract].
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492